Citation Nr: 0613203	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  94-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to August 26, 1991 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), with a 70 percent evaluation assigned as of 
that date.  

2.  Entitlement to service connection for a bilateral foot 
disorder, encompassing tarometatarsal arthrosis, hallux 
valgus, calcaneal spurs and plantar callosities.  

3.  Entitlement to an evaluation in excess of 70 percent for 
the service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968 and from October 1969 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO.  

The Board has remanded this case back to the RO on several 
occasions, most recently in February 2005.  

The issue of an evaluation in excess of 70 percent for the 
service-connected PTSD is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's application for service connection for PTSD 
was received by the RO on August 26, 1991, with no prior 
indication of such a claim.  

2.  The veteran currently is shown as likely as not to have a 
tarsometatarsal arthrosis due to an injury in service.  

3.  The currently demonstrated bilateral hallux valgus, 
calcaneal spurs and plantar callosities are not shown to be 
due to an injury or other event of the veteran's period of 
active service.  



CONCLUSIONS OF LAW

1.  An effective date prior to August 26, 1991 for the grant 
of service connection for PTSD and the assignment of a 70 
percent evaluation may not be applied.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.400 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
bilateral foot disability manifested by tarsometatarsal 
arthrosis is due an injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).  

3.  The veteran's disability manifested by bilateral hallux 
valgus, calcaneal spurs and plantar callosities are not due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a series of letters beginning in April 2003.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, this case presents no concerns in regard to 
prejudice under Dingess.  Specifically, with all of the RO's 
issuances concerning the effective date claim, a discussion 
of the assigned effective date and disability rating has been 
incorporated.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  The Federal Circuit 
further held that such a letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  Id.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decisions.  However, those decisions were 
issued well before enactment of the VCAA, and the VCAA 
letters were issued pursuant to prior Board remands.  

Moreover, as indicated hereinabove, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claims and assist him in 
developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Effective date

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).  

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  

38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).  

In this case, the veteran's initial application of service 
connection for PTSD was received by the RO on August 26, 
1991, approximately ten years following his separation from 
service, and there is no prior documentation of record that 
could be considered an earlier claim.  

The Board notes that the RO subsequently received VA medical 
records confirming treatment for PTSD dating back to July 19, 
1991.  However, the set of circumstances under which receipt 
of such records can serve as the date of claim does not 
include an initial claim for service connection, as here.  38 
C.F.R. § 3.157.  

In a December 1991 rating decision, the RO granted service 
connection for PTSD, with a 10 percent evaluation effectuated 
as of August 26, 1991, the date of claim.  This evaluation 
has since been increased on multiple occasions, and, as of a 
December 2005 rating decision, the RO effectuated the 
veteran's current 70 percent evaluation back to August 26, 
2001.  

Consequently, the effective date of the current 70 percent 
evaluation is also the effective date of the grant of service 
connection.  As such, the effective date must be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  Here, the later date of the claim was August 26, 
1991.  38 C.F.R. § 3.400(b)(2).  

Accordingly, the veteran's claim for an effective date prior 
to August 26, 1991 for the grant of service connection for 
PTSD, with a 70 percent evaluation assigned as of that date, 
must be denied.  


III.  Service connection for a bilateral foot disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

In this case, the veteran's service medical records are 
negative for any complaints of, or treatment for, diseases or 
injuries of either foot.  His July 1981 examination was 
within normal limits as to the feet.  

Following service, an August 1990 VA medical record indicates 
a problem with calluses of the feet.  In July 1991, the 
veteran was treated for complaints of painful calluses.  

In June 1992, the veteran was seen at a private facility for 
pain in the right heel and was noted to have symptoms 
consistent with plantar fasciitis.  The X-ray studies 
indicated some mild retrocalcaneal spurring.  

The VA X-ray studies of the right foot, from October 1992, 
showed mild hallux valgus and mild distal joint space 
narrowing in the interphalangeal joints.  

In March 1994, the veteran was treated at a VA facility for 
complaints of tenderness of the left heel.  The X-ray studies 
of the left foot revealed minimal degenerative arthritis of 
the first metacarpal phalangeal joint.  

In June 1994, the veteran was seen at a VA facility for 
complaints of foot pain at the heels and was noted to have 
had a diagnosis of plantar fasciitis for about four years.  
The assessment was that of plantar fasciitis, left greater 
than right.  

The veteran underwent a VA feet examination in June 1999, 
during which he reported having foot pain following a 1967 
accident in service.  The examiner reviewed the "pertinent 
parts" of the veteran's claims file but, as to etiology, was 
only able to state that the veteran "did not have any pain 
in his feet prior to the accident in service."  

Also, the examiner noted no "really significant 
neuromuscular deficits" except for mild pain with palpation 
of the dorsal surface of the left foot.  The X-ray studies 
were noted to be within normal limits, although a separate x-
ray report from June 1999 contains an impression of mild 
degenerative changes and bilateral calcaneal spurs.  

In August 2003, the veteran underwent a VA examination, with 
an examiner who discussed medical records dating back to 
September 1991.  The examiner noted that the veteran reported 
a history of an in-service (e.g., 1967-68) accident in which 
"very heavy tires fell on his feet."  

The examination revealed mild plantar callosities on the 
plantar aspect of the tarsometatarsophalangeal joints, 
bilateral pes planus, moderate hallux valgus and painful 
movement and obvious prominence of the tarsometatarsal areas.  
The X-ray studies revealed bilateral moderate hallux valgus, 
degenerative joint disease of the tarsometatarsal joint 
(first cuneiform and first metatarsal) and moderate-sized 
calcaneal spurs.  

Based on these findings, the examiner diagnosed bilateral 
tarsometatarsal arthrosis, moderate hallux valgus, moderate 
calcaneal spurs and mild plantar callosities.  The examiner 
further noted the veteran had significant disabling problems 
of both feet and believed that "his problems started in 
service when the heavy tire fell on his feet."  
Specifically, the examiner noted that this injury perhaps 
initiated the tarsometatarsal arthrosis, "which otherwise 
[was] so rare."  

In September 2003, this same examiner provided an addendum 
based on a claims file review.  The examiner clarified that 
"it [was] more likely than not that there was trauma to both 
of his feet in the distant past that caused his current 
arthrosis" and that such trauma occurred "a considerable 
amount of time ago in order for his condition to progress to 
the current level of severity."  

At the same time, the examiner noted that there were no 
medical records objectively substantiating the veteran's 
account of when the initial trauma to the feet occurred.  

The VA examiner stated that he tended to believe the 
veteran's account of the trauma "[a]s a physician and in the 
absence of any other evidence."  Nonetheless, from an 
objective standpoint, he was not able to objectively say that 
the veteran's trauma occurred in, before, or subsequent to 
service and that the 1981 discharge examination report was 
negative for foot problems.  

As such, "considering the absence of any further objective 
evidence," the examiner found it was less likely than not 
that the veteran's current foot diagnosis was due to any 
trauma or disease process that occurred or began during his 
two periods of service.  

The Board has compared the two opinions from the second VA 
examiner and interprets them to mean that the veteran's 
bilateral tarometatarsal arthrosis is more likely than not 
related to service, but only if one accepts his reported 
history of an injury to his feet in service.  

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.304(d).  

38 U.S.C.A. § 1154(b), however, does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service.  See also Caluza 
v. Brown, 7 Vet. App. at 507.  

Service connection has been granted for PTSD on the basis of 
seeing dead bodies and explosions in service and his apparent 
participation in several offensives in the Republic of 
Vietnam.  

In view of these considerations, the Board remanded this case 
to the RO in February 2005 for further action to corroborate 
whether the veteran had combat participation.  The Board 
observes that the RO took no such action but did describe the 
veteran as "a combat veteran with consideration given to any 
potential orthopedic injuries" during service.

Regardless to these questions, the veteran, while not 
competent to provide evidence as to medical causation, is 
nevertheless competent to describe his visible symptoms 
during service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Moreover, there is no competent medical evidence of record 
conclusively demonstrating that such injuries did not occur 
in service.  Indeed, the September 2003 addendum opinion 
reflects that the veteran did sustain trauma to the feet, but 
it was unclear whether such trauma occurred before, during, 
or after service.  

There is no evidence of record confirming either pre-service 
trauma or a post-service event similar to that reported by 
the veteran.  

Having conceded an in-service injury, the Board has 
reconsidered the noted VA opinions and finds that they now 
can be construed as more favorable on the matter of the 
veteran's bilateral tarometatarsal arthrosis.  

The examiner has clearly stated that such a diagnosis is 
unusual and post-traumatic in nature.  Thus, the Board finds 
the evidence to be in relative equipoise in showing that this 
particular disorder as likely as not was incurred as a result 
of an injury in service.  38 C.F.R. § 3.303(d).  

The Board must note, however, that the August 2003 VA 
examiner, while relating "foot problems" to service, made a 
specific reference only to tarometatarsal arthrosis.  

No specific references, or indeed any supporting explanation, 
was provided as to hallux valgus, calcaneal spurs and plantar 
callosities.  Given this and the absence of in-service 
treatment for these current diagnoses, the Board does not 
find that the grant of service connection should be extended 
to these conditions.  

Overall, as to the veteran's claimed bilateral foot disorder, 
the Board finds that the preponderance of the evidence is 
against the claim in regard to hallux valgus, calcaneal 
spurs, and plantar callosities.  

Insofar as this claim has been partially denied, 38 U.S.C.A. 
§ 5107(b) is not applicable because the preponderance of the 
evidence is against that portion of the claim.  See Gilbert 
v. Derwinski, 1 Vet. App. at 55.  



ORDER

An effective date prior to August 26, 1991 for the grant of 
service connection for PTSD, with a 70 percent evaluation 
assigned as of that date, is denied.  

Service connection for bilateral tarsometatarsal arthrosis is 
granted.  

Service connection for bilateral hallux valgus, calcaneal 
spurs and plantar callosities is denied.  



REMAND

In regard to his claim for an evaluation in excess of 70 
percent for the service-connected PTSD, the veteran underwent 
a VA psychiatric examination in August 2005.  During this 
examination, he reported that he was presently employed, 
albeit in a relatively isolated office setting.  

Subsequent to this appeal's certification to the Board, 
however, the veteran submitted additional medical evidence to 
the RO.  This evidence includes the report of a VA 
hospitalization covering the period from January to March of 
2006.  

This report reflects that the veteran worked as a medical 
technician until a May 2005 incident and indicates that he 
was presently "[u]nemployable" due to chronic severe PTSD 
that was permanent.  

Also, a private psychologist's report from April 2006, 
recently submitted to the Board, reflects that the veteran 
"is not able to tolerate even normal daily stress" of a 40-
hour per week job due to "his variable and at times easily 
triggered PTSD symptoms."  

This psychologist noted that the veteran was "unemployable" 
and mentioned his "former place of employment," but no 
indication was given as to the veteran's recent work history.  

All of this evidence, which has not been reviewed by the RO 
to date, indicates the need for further clarification as to 
whether the veteran is presently unemployed.  If so, a 
further examination may be needed as well.  See 38 C.F.R. 
§§ 19.9, 19.31.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request 
updated information about his employment 
status.  If he is currently unemployed, 
he should provide information about his 
previous place of employment and the date 
upon which such employment was 
terminated.  All responses received by 
the veteran must be added to the claims 
file.  

2.  Then, the veteran should be afforded 
a VA examination psychiatric examination, 
with an examiner who has reviewed his 
claims file.  The examiner should provide 
opinions as to whether the service-
connected PTSD, in and of itself, has 
rendered the veteran unemployable.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claim for a 
higher evaluation for the service-
connected PTSD must be readjudicated.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


